 232DECISIONSOF NATIONALLABOR RELATIONS BOARDFearn International,Inc.,Eggo Foods DivisionandSales Delivery Drivers, Warehousemen&HelpersUnion,Local 296, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpersof AmericaFearn International,Inc.,Eggo Foods DivisionandLinda Hill, PetitionerandSales Delivery Drivers,Warehousemen&HelpersUnion,Local 2%,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen & Helpers of America.Cases 20-CA-8107 and 20-RD-843February 25, 1974DECISION, ORDER, AND DIRECTIONBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn July 23, 1973, Administrative Law Judge LouisS.Penfield issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, the General Counselfiled limited cross-exceptions and a brief in answer totheRespondent's exceptions and brief, and theRespondent filed a brief in answer to the GeneralCounsel's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions 1 of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andherebyordersthatthecomplaintinCase20-CA-8107 be, and it hereby is, dismissed in itsentirety.iTheAdministrative Law Judge found that even if theJanuary 25. 1973,conversation between Goza(a supervisor as found herein)and employeeAugustin be deemed coercive,the effect appears minimal and does notwarrant a remedial order and dismissed the complaint. Members Kennedyand Penello agree that the complaint should be dismissed on the groundthat the single instance of interrogationbyGozadoes not warrant theissuance of a remedialorder Theynote that the Administrative Law Judgefound that no similar or related incident occurred thereafter, and that noother unlawful conduct on Respondent's part with respect to any employeein the clerical unit was alleged or established In view of these findings they209 NLRB No. 37DIRECTIONIt is hereby directed that in Case 20-RD-843 theRegional Director for Region 20 shall, pursuant tothe Rules and Regulations of the Board, within 10days of this Direction open and count the ballot ofIrenePacheco, and thereafter prepare and cause tobe served on the parties a revised tally of ballots,including therein the count of said ballot.MEMBER FANNING, concurring in part and dissentingin part:Iagree with Member Penello and the Administra-tiveLaw Judge thatIrenePacheco was eligible tovote and that her ballot should be opened andcounted.Ifurtheragreewith the Administrative LawJudge's finding that Goza's interrogation of Augustinviolated Section 8(a)(1). I do not agree that it wasisolated,insignificant,and not coercive, or that aremedy is not warranted. As I stated in my dissent inWalgreen Co., d/b/a Globe Shopping City,203 NLRBNo. 36:The Board's mandate is to remedy unfair laborpractices.The courts have held that when theBoard finds unfair labor practices it must providea remedy for them.3 The Act does not authorizethe Board to give a respondent two bites of theapple before it appliesits remedialpowers. It isfundamental that to protect the Section 7 rights ofemployees, the Board must remedy unfair laborpractices... .3SeeUAW [OmniSpectra, Inc ] v. N L. R. B,427 F.2d 1330(C.A 6), andUnitedSteelworkersof America, AFL-CIO [WagnerIndustrialProducts] v. N.L.R.B,386 F 2d 981(C.A D.C)In considering the Goza interrogation,2 it must benoted that employee Augustin was hired by Goza andconsidered him to be her supervisor. On January 25,1973, prior to the filing of the petition but after thedecertification activity had been initiated, Goza dis-cussed the decertification petition and then asked herhow she would vote, to which she replied that she wasagainst the Union. Goza had a piece of white paper onhis desk, separated into two columns marked "Yes"and "No." Goza put Augustin's name under the "No"column. He then queried Augustin as to her knowl-edge of the union sympathies of each unit employeebelieve thatreliance by Member Fanning, who dissents on this issue (seeseparate opinion),on other alleged conversationsby Gozais unwarrantedWith respect to the challenged ballot of Irene Pacheco, MembersFanning(as indicated in his separate opinion)and Penello agree with theAdministrativeLaw Judge's finding that Pacheco was eligible to vote andthat her ballot should be opened and counted2Respondent did notcallGozaas a witness even though his supervisorystatuswas in issue and he was alleged to have committed the 8(a)(l)violation herein,only one inference can be drawn from Respondent'sfailure to call Goza. FEARN INTERNATIONAL, INC.and recorded her views as to each individual under the"Yes" or "No" column. Such an interrogation by asupervisor is a violation of Section 8(a)(1) and thecaseswhich so hold are legion.The Administrative Law Judge noted only theJanuary 25, 1973, interrogation in finding Goza'sconduct isolated. He inexplicably failed to mentionthat, according to uncontradicted testimony,3 Gozafollowed up his original interrogation in the secondweek of February (after the petition was filed) whenhe told Augustin, "You know A] Ferrari (Respon-dent's comptroller and the supervisor of the clericalaspects of Respondent's operation) is very interestedin how you are going to vote." Goza then askedAugustin how she would vote, and she repliedprobably for the Union. It is therefore clear thatGoza's activitywas not limited to one isolatedincident.4 Of greater significance, however, is the factthat even if it be assumed, which, I do not (nor doesthe record so indicate), that the first interrogationwas friendly or minimal in its effect, presumablybecause of Goza's low supervisory status or the factthat he was a union member, the same cannot be saidwith respect to the second interrogation where Gozaindicated he was acting in behalf of Ferrari, one ofRespondent's top management officials. Any doubts,if in fact Augustin had any, with respect to whomGoza was acting for, were resolved during the secondinterrogation.Goza's interference, in my opinion,became much moreseriouswhen he indicated he wasacting on Ferrari's behalf.The Administrative Law Judge and my colleaguesfind it significant that there is no evidence Augustinspoke to other unit employees regarding the interro-gation. Even assuming this to be true, the Adminis-trative Law Judge's finding is irrelevant in the lightof Board precedent which has refused to attempt asubjectivedetermination of the effect of 8(a)(1)conduct on individual employees and instead hasconcluded that such conduct need only have atendency to restrain or interfere with Section 7 rights.In addition, the Board has consistently held that therestraining effect is not limited to the employeesdirectly involved in such incidents, and particularlyduring a critical preelection period.6Iwould therefore find the 8(a)(1) violation andissue therequired remedial order.?3The AdnunistrativeLaw Judgemade no adversecredibilityfindingwith respectto Augustin; Gozadid not testify*Further evidencethat Goza'sactivitywas not isolatedwas providedbyemployee Conley,who testified,again without contradiction,thatGozaqueried her on three occasions as to how she would voteThistestimonywas also ignoredby theAdministrativeLaw Judge While the Conleyinterrogationswere not alleged as violative of Sec 8(a)(1), her testimonyclearly shows thatGoza's activityfor Respondent of ascertaining how theemployeeswould votewas not limited to the one incident involvingAugustin5On the other hand,there is likewise no evidence Augustin did not233MEMBER KENNEDY, concurring in part and dissentingin part:I agree with Member Penello that the Administra-tiveLaw Judge'sdismissalof the complaint iscorrects I am unable to agree with MembersFanning and Penello that Irene Pacheco was anemployee eligible to vote in the decertificationelection.On the date of the election, March 16, 1973,Pacheco had not worked for the Employer in over 6months. She left her job on September 8, 1972, inanticipation of the birth of a child. According to theAdministrativeLaw Judge, during the followingweeks Pacheco was not clear in her mind whether shehad quit her job (as she had done in 1969 for thebirth of another child) or whether she wished toreturn to work. Pacheco did file a claim forunemployment compensation which was denied bythe state agency on the grounds that she hadvoluntarilyquither job with the Employer fordomestic reasons.The crucial fact is that the Employer terminatedPacheco on November 17, 1972. It is undisputed thatdespite several inquiries made of her by the Employ-er,Pacheco refused to file a written request for leaveof absence as required by the collective-bargainingagreement untilNovember 10. By letter datedNovember 17. the Employer denied her request asuntimely and separated her.Subsequently in mid-December 1972 the Unioninterceded on Pacheco's behalf and met with theEmployer in an attempt to secure for Pacheco avague qualified leave-of-absence status by which shewaived any contractual right to return but wouldretain the right to recall if and when a vacancyoccurred. Apparently, the Employer agreed only thatitwould rehire Pacheco as a new employee if andwhen a vacancy occurred, a contingency which hadnot occurred as of the date of the election. Further-more, no vacancy had arisen at the time of thehearing herein on May 3, 1973.Contrary to the Administrative Law Judge, thecritical test isnotwhether Pacheco had decided inher mind to quit or whether the Employer correctlyperceived her subjective state of mind. Rather, thecritical fact is that on November 17 the Employerdiscuss the interrogation with other employees.6 SeeIntercontinentalManufacturingCompany, Inc,167NLRB 769;Leonard Refineries, Inc,147NLRB 488;Stayer'sJohnsonvilleMeats, Inc,174 NLRB 693.In this connection,note that Goza s second interrogation ofAugustin occurred after the petition was filed,as did his questioning ofConley7WalgreenCo, d/b/a GlobeShopping City, supra,dissenting opinion:Leonard Refineries, Inc., supra,Metropolitan LifeInsuranceCompany;166NLRB 553.8WalgreenCo, d/b/a Globe ShoppingCity,203 NLRB No 36. 234DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarged Pacheco, and she was not an employee onthe date of the election.9Furthermore,the mere factthat she might be rehired at some future time as anewemployee does not give her eligibility to vote inthe election.The Employer's agreement to voluntari-ly rehire her when and if work might be available forwhich she was qualified put her no closer toemployee status thanany otherseparated employeewho is advised that her former employer maysubsequently rehire her if openings arise for whichshe is qualified.Inasmuch as Pacheco was not anemployee on the eligibility date or the date of theelection,Iwould sustain the Board agent's challengeto her ballot.For these stated reasons,in addition to dismissingthe complaint,Iwould issue a Certification ofResults in this case.9Otarion Listener Corp and its Subsidiary Audio Electronics Co,124NLRB 880and upon my observation of the witnesses and theirdemeanor, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent is a Delaware corporation with a place ofbusiness in San Jose, California, where it is engaged in theprocessing of food products. In the course and conduct ofsuch business operations during the past year, Respondentpurchased and received goods and materials valued inexcessof $50,000 directly from outside the State ofCalifornia. I find Respondent to be engaged in a businessaffecting commerce within the meaning of Section 2(6) and(7)of the Act and assertion of jurisdiction to beappropriate.II.THELABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.DECISIONSTArEM ENT OF THE. CASELouis S. PENFIELD, Administrative Law Judge: Thisconsolidated proceeding was heard before me in San Jose,California,onMay 3 and 4, 1973, with all partiesrepresented. The complaint is based on a charge filed onFebruary 23, 1973, bySalesDelivery Drivers, Warehouse-men & Helpers Union, Local 296, International Brother-hood of Teamsters, Chauffeurs, Warehousemen & HelpersofAmerica, herein called the Union. The complaint,alleging a violation of Section 8(a)(1) of the Act by FearnInternational, Inc., Eggo Foods Division, herein calledRespondent, issued on April 5, 1973.On April 9, 1973, the Regional Director for Region 20issued his report on challenged ballots in a representationproceeding involving Respondent, and an order consoli-dating Case 20-CA-8107 with Case 20-RD-843. In hisreport on challenged ballots the Regional Director notedthat there were three ballots challenged, the determinationofwhich could affect the results of the election. TheRegionalDirector also concluded that the challengesraised substantial and material issues of fact, and that thealleged unlawful interrogation issue in Case 20-CA-8107turned on a determination of the supervisory status of oneof the challenged voters. Under the circumstances, theRegional Director concluded that the proceedings shouldbe consolidated for the purpose of hearing, and thatthereafter in conjunction with his decision in Case20-CA-8107 the Administrative Law Judge should issue areport on the challenges.All parties were given full opportunity to participate inthe hearing, and after the close thereof Respondent and theGeneral Counsel filed briefs.Upon the entire record in this consolidated proceeding,iThe name "Conley" is misspelled throughout the transcript as"Conlay." It is hereby ordered that the record be corrected wherever thisIII.THECHALLENGED BALLOTSOn March 16, 1973, pursuant to a stipulation forcertificationupon consent election, an election wasconducted under the supervision of theRegionalDirectorforRegion 20 in a unit of Respondent's office clericalemployeesat itsoperation in San Jose, California. Thetally of ballots served upon the parties at the conclusion ofthe election disclosed that of approximately 14 eligiblevoters, 6 cast ballots for and 6 against the Union. Therewere no void ballots but three ballots were challenged.Thesewere the ballots of Geraldine Conley,' IrenePacheco, and Ray Goza. Conley's ballot was challenged byRespondent on the ground that she was a temporaryemployee not eligible to vote. Pacheco's ballot waschallenged by a Board agent because her name did notappear on the eligibility list. Goza's ballot was challengedby the Union on the ground that he was a supervisorexcluded from the unit. We will first consider the issuesraised by the challenges.A.The Challenged Ballot of Ray GozaThe Union represents employees of Respondent at itsSan Jose operation in four separateunits.This proceedingconcerns only a unit comprised of Respondent's clericalemployees. Such employees had been covered by acollective-bargaining agreement effective May 1, 1970, andto expire on April 30, 1973.The general manager of Respondent's San Jose plant isRobert S. Barton. Alfred A. Ferrari is the comptroller andhas overall supervision of the clerical aspects of Respon-dent's San Jose operation. The clerical unit is comprised ofapproximately 14 employees. The majority of theseemployees work in an office performing various clericaltasksunder the direct supervision of Office ManagerDorothy Williams. Three to four others, also in the clericalunit, are known as keypunch operators. Their work ismisspelling occurs. FEARN INTERNATIONAL, INC.referred to as data processing,and is performed onmachines located in an area which is separated by a glasswall from the room wherethe other clericalemployeeswork.The keypunchoperators spend full time at machinesputtinga varietyofmaterial concerning Respondent'soperation on cards or tapes. The material so processed cansubsequently be fed to a computer located in the sameroom,and later can be made into permanent records foruse by Respondent at the San Jose plant or at Respon-dent's out-of-state headquarters in Illinois.Ray Goza is the principal operator of a computer locatedin the same area as the keypunch machines,and also helpsin scheduling and programming all the keypunch work in amanner to be described more fully below.It is claimed bythe ChargingPartyand the General Counsel that Goza isthe immediate supervisor of the girls employed as key-punch operators.Respondent claims the supervisoryauthorityoverallclericals,includingthekeypunchoperators,to be vestedin ComptrollerFerran and OfficeManager Dorothy Williams.Two of thekeypunch opera-tors,GeraldineConley andGeorgia Augustin,testifiedextensively concerning their duties and the functions ofGoza in relation to them.FerrariandWilliams alsotestified in this regard.Goza himself was not called as awitness.Goza first came to work for Respondent in its dataprocessing unit in 1969.He was hired at thattime by CarlRecktenwald,who was then classified as data processingmanager,and admittedly possessed full supervisory au-thorityover all employees doing data processing work.Goza washired principallyto do computer work, but healso assisted Recktenwald in programming and schedulingthe data which was to be fed to the computer. Initially,Goza was anhourlypaid employee who regularly puncheda timeclock in a fashion similar to the keypunch operators.At some timeprior toRecktenwald'sdeparture fromRespondent's employ in late 1971,Goza was shifted froman hourly pay to asalarystatus.He still retains salarystatus, and unlikeany otherdata processing employee, isnot required to punch a timeclock.According to Ferran,Recktenwald'sdeparture brought about no change ofsubstance in Goza's duties or responsibilities.Ferrantestified that he undertook to make it clear to boihWilliamsand Gozathat all the delegatedsupervisory andadministrativeresponsibilityrelating to the clericals,including those engaged in data processing, was vested inWilliams.At all timesGoza, although continuing tooperate the computer in the same room as the keypunchoperators,had an office adjacent to that room in which healso did a fair amount of work relating to the functioningof the data processing unit.While Ferrari's office wasnearby,it does not appear thatin his capacity as the overall supervisor of all clericals heregularly visited or undertook to overseethe day-to-dayfunctioning of the keypunch operators.DorothyWilliamshad a desk from which she could see through the glass wallinto the data processing room,but she did not regularlyvisit the area or undertake to direct the work of thekeypunch operators.KeypunchoperatorsConley andAugustin testified consistentlyand crediblythat it wasGoza alone who gave them directionson a day-to-day235basis,and shifted their assignments when prioritiesdemanded that a particular job be done at a particulartime.Theyfurther stated that they would go to Goza in thefirst instance when seeking to have their timecards initialedfor correction,or asking permission to take time off. Theytestified that other keypunch operators turned to Goza forthe same purposes.Each testified that while DorothyWilliams would on occasion deliver material to the dataprocessing unit to be worked on, she had no familiaritywith its technical operation and did not give themdirections in any aspects of the work.They acknowledgethat on occasion when Goza was not available,however,they would go to Williams to initial timecard corrections orto ask for time off.There was also testimony adduced concerning Goza'srole in the hiring of new employees.Conley and Augustintestifiedwithout contradiction that each had received herfirst inquiry as to possible employment by way of atelephone call directly from Goza. Each also testified thatshe had subsequently been interviewed by Goza aloneprior to her employment,and that at the conclusion ofsuch interview she had been told to come to work. WhileGoza supplied each girl at the time of the interview with anapplication form which was subsequently filled out, filedand processed by Dorothy Williams,neither one wasinterviewed by Williams at any time prior to her coming towork.Ferrari acknowledges that he authorized Goza to seekand interview these employees,but he states that in bothinstances it was he who approved their employment afterreviewing the applications and discussing the interviewswith Goza.While admittedly Ferrari undertook no furtherinterview of either employee before she actually reportedto work, he claims that in addition to Goza's recommenda-tion he relied on knowledge obtained from other sources inapproving their employment.Conley testified that in December 1972 Goza had toldher that he had been given the title of data processingmanager.Ferrari denies that Goza had ever been givensuch title,and, as noted above,Goza did not testify.Section 2(11) of the Act in pertinent part defines asupervisor as one with authority "to hire. . .assign .. .responsibly to direct[employees]. . .or effectively torecommend such action. . .if . . . such authority is notmerely routinebut requires the use of independentjudgment."Contrary to the claim of Respondent,I am satisfied thatthe record establishes Goza to have authority"responsiblyto direct" employees and "effectively to recommend" theirhire and that he is called upon to use "independentjudgment"in the exercise of such authority.Goza came to Respondent at a time when its operationincluded a data processing manager with full supervisoryauthority over the employees in the data processing unit. Itisnot shown that with Recktenwald's departure substantialchanges took place in Respondent's data processing. Gozaappears to have been Recktenwald's principal assistant,and at some point before the latter's departure his statushad been recognized to the extent that he was put on asalary,and not required to punch a timeclock.WhenRecktenwald left, Respondent did not specifically transfer 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis title to Goza, but the latter continued to function in amanner that set him apart from other data processingemployees. Thus, Goza remained the only salaried dataprocessing employee, occupied a separate office, and wasthe person to whom the employees turned and from whomthey received directions regarding day-to-day operations.Although Goza was not calledas a witness,the recordindicates that he carried out his role with little or noconsultation or direction from either Williams or Ferrari.While much of the work of the keypunch operatorsfollowed fixed patterns and required no detailed instruc-tions, it isa reasonable assumption that the keypunchoperators needed someone to note and correct mistakesand to determine priorities.Williams lacked technicalknowledge to function in this area and her directsupervision of employees appears to have been limited toothers in the clerical unit. Ferran had broader concernsthan the day-to-day functioning of the data processing unitalone. At one time Respondent had regarded the functionof overseeing its data processing operation as of suchsignificance that despite the availability of Williams andFerrari it had employed a full-time supervisor.WhenRecktenwald left, Respondent apparently concluded thatthe use of a full-time supervisor was no longer essential.This, however, scarcely obviated the need for a "workingforeman" who in conjunction with other duties wouldexercise "responsible direction" calling for the use of"independent judgment," and I am satisfied and find thatGoza in fact filled such a role in relation to the keypunchoperators.In addition to Goza's functions in the direction ofkeypunch operators,Respondent retied in substantialmeasure onGoza when hiring such employees. Ferranseeks to downgrade the importance in Goza's role in thisregard, but the fact remains that it was Goza alone whointerviewed both Conley and Augustin and told each shewas hired. Ferrari testified that he approved both the hiresafter Goza reported the results of his interviews. Conceiva-bly, he might have vetoed Goza's recommendations but inboth instances he followed them, and there is no showingthat he undertook the sort of independent investigationthatwould signify that he was not prepared to attachsubstantial if not controlling weight to Goza's recommen-dations.The conclusion becomes inescapable that bydirecting Goza to make the interviews and later followingGoza's recommendations, Ferrari intended to, and did,cloak Goza with authority "effectively to recommend" thehire of employees within the data processing unit, and I sofind.Accordingly, I find Goza to possess authority responsi-bly to direct the work of the employees in the dataprocessing unit, and effectively to recommend their hire,and thus to be a supervisor within the meaning of the Act.As a supervisor, Goza would fall outside the scope of thebargaining unit, and it is recommended that the challengeto his ballot be sustained?B.The Challenged Ballot of Geraldine ConleyGeraldine Conley was first employed by Respondent onAugust 28, 1972, as a senior keypunch operator. At thetime of her employment Respondent had three keypunchoperators in the data processing unit. These were AliceSun, Sharon Manzonares, and Georgia Augustin. AliceSun had applied for maternityleave.Georgia Augustin hadpreviously worked with Geraldine Conley in another placeof employment, and advised Ray Goza that she knewConley to be a qualified keypunch operator whose currentemployment was phasing out. Goza communicated withConley by telephone and scheduled and held an interviewat which he told her to report for work on August 28. Itwas made clear to Conley at the time of hire that she cameas a temporary employee to fill in while Alice Sun was onleave, and that her employment would terminate uponAlice Sun's return.3Early in February, Alice Sun returned from her leave.Normally Conley would have been terminated at this time.Respondent, however, had been advised that keypunchoperator Sharon Manzonares needed to be absent fromwork for a number of weeks to undergo an operation. Gozaasked Conley if she would extend her employment untilManzonares'return,and Conley agreed to do so. Conleyremained on the job until April 20 when her employmentwas terminated with the return of Manzonares to work.This meant that Conley was still on Respondent's payrollon the March 16 election date, at which time she voted achallenged ballot.Conley testified that some time in February Ray Gozahad told her that "he and [Williams] were trying to workout a job whereby [she] could work 4 hours in the officeand 4 hours in the computer center and cover for vacationand Easter if not longer. They were trying to keep [her] aslong as possible." Conley further testified that some 2weeks later Goza had told her "not to rush to get anotherjob because [she] would probably be there longer than[she] thought."As noted above, Conley's original tenure of employmentwas extended because of Manzonares' absence. About 1week before Manzonares' return,Williams told ConleythatManzonares was coming back and that Conley should"make [her] plans." Conley was terminated on April 20,and Manzonares came back on the next workday.PlantManager Barton testified that in the course of aconversation he had with Conley on the day before theelection during which various company benefits were beingdiscussed, Conley had commented, "that it doesn't reallymatter. I'm only temporary." Conley acknowledges thatshemade such a remark to Barton. She states that shechanged her position later that same day when sheattended a union meeting and was apprised that because ofthe union contract she was not a temporary employee andwas entitled to vote. It was because of such advice that sheappeared at the polls and cast a ballot, although her namehad not been placed on the eligibility list.Iam satisfied that at all times during her employment2There is testimony in the record concerning Goza's authority to fire or+On Conley's employment application itself there is a notation in thediscipline employees. I view this testimony as somewhat inconclusive and Ihandwriting of Comptroller Ferrari reading "to be hired as a temporarydo not rely upon it to reach the conclusion that Goza is a supervisor.replacement in DP [Alice Sun I " FEARN INTERNATIONAL, INC.237Geraldine Conley was a temporary employee, and thatthere is nothing in the record to show that in any way herstatus was changed before the election.It was clear beyondalldoubt that Conley was hired to fill in for Alice Suninitially, and that she clearly understood this and expectedto be terminatedupon AliceSun's return.Her extendedtenure came about only by the happenstance of SharonManzonares'operation.1find nothing in the record tosuggest that this had the effect of changing her status, orthatmanagement engaged in conduct that would reason-ably lead her to believe a change had occurred.Conley'stestimony regarding her conversations with RayGoza during February are inconclusive and suggest onlythatGoza viewed her as a good employee who might bevaluable to keep if it could be worked out. AcceptingGoza's statement at face value and making the dubiousassumptionthatGoza possessedauthorityas to makecommitment as to Conley'sfuture,his statements toConley are scarcely phrased in terms of commitment, andthere is nothing else in the record to show that Goza oranyone in management ever considered further or reacheda decision to retainConley afterManzonares'return in themanner suggested as a possibility in Goza's comments toConley. Indeed, until the eve of the election Conley herselfcontinued to view her employment as limited.AlthoughConley testified that at that time she was told by the Unionthat she was eligible to vote because of provisions in theunion contract,she does not elaborate on this, and I notenothing in the contract which would suggest or require thatan employee hired for a specific purpose whose employ-ment was to be terminated upon the return of a regularemployee,should be deemed as having regular employeestatus.Accordingly, I find Geraldine Conley to have beenhired as a temporary employee,to have held such status atthe time of the election, and therefore to have beenineligible to vote.Thus, I recommend that the challenge toher ballot be sustained.C.The Challenged Ballot of Irene PachecoIrene Pacheco first went to work for Respondent as aclerical employee inMay 1962. She was continuouslyemployed thereafter until April 1969, at which time shequit her employment in anticipation of the birth of her firstchild.At this time. she did not request nor receive a leaveof absence.She returned to her employment after anabsence of 2 or 3 months,at first on a part-time basis, andsubsequently as a full-time employee,and worked continu-ously until September 1972.In late spring 1972, Pacheco informed Dorothy Williamsthat she was again pregnant.The union contract in effectat that time contained a provision that an employee maybe granted a reasonable leave of absence upon writtenapplication. According to Williams, she informed Pachecoof this provision. and understood from Pacheco that sheintended to apply for such leave.Williams testified to afurther conversation with Pacheco in August in whichPacheco advised her that she wanted a leave of absence,and requested aid in making the necessary request.Pacheco denies having any discussion with Williamsconcerning written applications for a leave of absence butshe insists that in all her discussions with Williams shemade it clearthat in anyevent she did not intend to quitbecause ofthe birth of her baby.On September8, 1972,Pacheco was granted time off tosee her doctor and, upon returning from this visit,advisedWilliams that the doctorhad told herthat she should have2 weeks of bed rest.Williams granted this request, and inthe following week received a telephone call from Pachecofrom the hospital reportingthat her babyhad been bornprematurely.Some 2 weeks later in another telephoneconversationWilliams states she asked Pacheco if she wasgoing to submit a written application for a leave ofabsence.She states that Pacheco replied that she did notwish to at this time because of the somewhat precariousconditionof the baby.At some pointin the middleof October,Pacheco had afurther telephone conversation with Williams.Accordingto Pacheco,she informed Williams thatthe baby was nowbetter and that if there was an opening she would be ableto return reasonably soon.Pacheco testifiedthatWilliamsadvised her that she would place her in layoff status so thatshemight draw unemployment compensation.Williams'version of this telephone conversation differs in substantialmeasure.Williams testified that Pacheco sought her aid inadjusting her employment status in some manner so thatshe mightbe eligible toreceive unemployment compensa-tion.Williams states that she undertook to explain toPacheco that unemployment compensation was not availa-ble to women who leave work for maternity reasons, thatthere wasno way in whichPacheco could be placed inlayoffstatus, and that once again she asked Pacheco if sheintended to file a written application for a leave of absence.AccordingtoWilliams,Pacheco repliedthat she wouldprefer to stay at homewith the babyand draw unemploy-ment.Shortlyafterthis,Pacheco filed a claim forunemployment compensation with a state agency.This wasdenied inthe ruling bythe state agency,a copy of whichwas receivedby Respondent on November 6. The agencyruled thatPacheco was not entitled to unemploymentcompensation because she had voluntarilyquit her jobwithRespondent,had made no attempt to obtain a leaveof absence,and had quit the job fordomestic reasons.Following thedenial of unemployment compensation,Pacheco had a furtherconversation with Williams in whichshe made an effort to convince Williamsthat, contrary tothe finding of the state agency,she had not quit her joband did notintend to do so.Unsuccessful in convincingWilliams on this point,Pacheco sought advicefrom UnionBusinessAgent Torrisi. Torrisi advisedPacheco to file awritten request for leave of absence.Thus, on November10, 1972,Pacheco wrote a letter to Respondent settingforth thatbecause of the prematurebirth of herchild, shehad been confusedas to her rights,and had therefore notfiled such a request,but that bythis letter she wasrequesting leave of absence and expectedto be ready toreturn towork by January 1973. On November 17, 1972,Williams wrote Pacheco advising her that in view of herfailure to file a request for leave of absence at an earlierpoint, the Companyviewed her as havingquit her job andaccordinglywould terminate her employment.At thispoint Pacheco again sought the aid of BusinessAgent Tomsi. Torrisi calledWilliams to determine why the 238DECISIONSOF NATIONALLABOR RELATIONS BOARDleave-of-absencerequest hadnot beenaccepted.Williamstold him thatshe and Ferrandeemed the request to beuntimely and not in accordance with the requirements ofthe union contract.Torrisi concludedthat a misunder-standing existed betweenPachecoand Respondent, butthat ratherthan file a grievance under the contract, hedecided to seek a meeting with management to attempt towork out the problemon an informal basis.Such a meeting was arrangedand held in mid-December1972, and wasattendedby Ferran,Williams,Tomsi, andPacheco.During the course of the meetingPachecoexplainedthat she had notsubmittedher leaverequestearlier because she believedshe hadan understanding withWilliamswhich rendered this unnecessary.Williamsdenied the existenceof anysuch understanding.AccordingtoTorrisi,he concluded that for a variety ofreasonsPachecohad been confusedas to what wasrequired best toprotect herrightsand had thus failed tofile a more timelyleave request.At thesame timeTorrisialso concluded thatmanagement was taking an unnecessarily rigid position inrejecting her late leave request.Since Torrisiviewed bothparties as in some measure at fault,he suggested, and hebelieved hehad obtained,a compromisewherebyRespon-dent wasto put Pacheco back to workon a full- or part-time basis at such timeas a vacancyoccurredfor which shewas qualified.Itdevelopedat the hearing,however, thatRespondentand the Union differsubstantially as to thenatureof their purportedagreement.Torrisi testified, ineffect, that he viewedthe understanding as giving Pachecowhat amounted to a qualified leave of absencein which shewaived the absolute rightto return that anordinary leaveof absencewould accord her, but retainedemployee statusand the right to recall at such point that a vacancyoccurred.Respondent,on the other hand, claims theagreementto mean only that Pacheco would be rehired asa new employee if and whena vacancy occurred. It isconceded that up tothe time of the election, and even atthe time of the hearing, no vacancy for which Pachecowould be eligiblehad come intobeing.The Union's viewwould accord Pachecothe status of an employee on leaveof absence pendingthe vacancyand make her eligible tovote,whileRespondent's position would leave Pachecowith no employment status until such timeas the vacancyoccurredand shehad actuallybeen rehired,thus renderingher ineligibleto vote.Pachecowas a long-termand apparently competent andsatisfactory employee.Iam satisfied that Respondentviewed hercontinuedemployment favorably, and thatWilliams advised her fully and correctlyregarding thecontract requirements respecting a leave of absence. Herdelay in applying appears to have been largely her ownfault andit isunderstandablethat management, somewhatprovoked by her failure to follow itsadvice,might view heractioninapplying for unemploymentcompensation,togetherwith the ruling of thestateagency, as anexpression of an intentionto quit. On theother hand, weshould notoverlook the fact that theissue arose at a timewhen Pacheco had just been through thetraumaticexperienceof a premature birth,and was still sufferingfrom anxiety over the survival of the infant. Undoubtedly,she was experiencing a degree of confusion as to her future,both at workand at home,and was not capable ofconsidering available alternatives with appropriate objec-tivity.I credit her testimony to the effect that whatever elsemay have influenced her, and to whatever extent she mayhave been confused,she at no time intended to quitaltogether,and she sought unsuccessfully to make thiscleartoWilliams.Regardless of this,however, theconclusionRespondent reached,as set forth in itsNovember 17 letter,isnot an unreasonable one, and wereitnot for subsequent events it might be deemed dispositiveof the issue regarding Pacheco's status.Iam of the opinion,however,that the advent of theUnion into the picture at this point gave the controversy anew perspective.At the time the issue arose there was noelectionpending,and insofar as this record shows amutually satisfactorybargaining relationship existed be-tweenRespondent and the Union. I have everyreason tobelieve that Torrisi entered the controversy with the aim tobring about an adjustment fair to both sides.He found inPacheco a long-term employee who in a period of stressand strain,perhaps influencedby the hopethat she could"have her cake and eat it too"by getting both unemploy-ment compensation and leave status,had not used contractprocedures in a timely fashion.At thesame timeRespondent'sapparentlyunyielding stand on the timeissuecould have the effect of denying a long-term,satisfactory employee,employee status.We must assume that had Pacheco made her leaverequest in a timely fashion, it would have been granted. Ifso, she would have preserved continuing employee statustogether with the right to return to her job in accordancewith the terms of the leave grant. If she were deemed tohave quit,however,she would retain neither employeestatus nor any assurance of reemployment. It is reasonableto assume,however,that as a former satisfactory employeeRespondent would have given her a job whena vacancyoccurred and she applied.Thus,its commitment to do sowould offer her little that would not likelybe forthcominganyway.Reemployment as a new employeewould obvi-ously be farless advantageous to Pacheco than retention ofcontinuing employee status. It is,therefore,reasonable thatthe Union,even though willing to forego her right to returnuntila vacancy occurred,should seek retention ofcontinuingemployeestatus.Respondent's claim that theagreement was limited to a commitment to rehire Pachecoas a new employee seemsof doubtful validity. Not onlywould this add little to Pacheco's then existing status, but itisalmost certain that the Union would have deemed itinsufficient and have taken the issue up formally as agrievance.Neithersidewas as explicit as might bedesirable as to the precise terms of the understanding, andunfortunately the agreement was not memorialized inwriting.The advantages of retaining continuing employeestatus for a long-term employee,however,are so obviousand the existing equities in favor of according Pachecosuch status so clear, that Ifind it unlikely that at the timethe issue cameup either partybelieved that the agreedcompromise would foreclose Pacheco's right to remain anemployee.I view Respondent's position taken later as morelikelyto be an afterthought arising when it became clearthat it would render Pacheco an ineligible voter.Accord- FEARN INTERNATIONAL, INC.ingly, I find that as a result of the December meeting theparties reached an agreement that, while Pacheco was notto be granted a full leave of absence, she was to be givenwhat amounted to a qualified leave status which entitledher to maintain continuing employee status until such timeas a vacancy for which she was qualified occurred.Respondent makes the further claim that even if Pachecobe accorded employee status, she had no reasonableexpectation of recall in the near future, and thereforeshould be deemed ineligible to vote. I disagree. It is notappropriate in all instances for an employee not working toretain his employee status indefinitely. In situations wherethe general business prospects render it unlikely that thework that the employee had been doing is to be resumed inthe foreseeable future, such status might be lost. Here,however, the work in the clerical unit was going on asbefore. A vacancy might have come about at any time. Theelection took place less than 3 months after Pachecoindicated her availability to return. Surely for this long atleast she should be considered as having a reasonableexpectation of employment, and I so find.Since Pacheco had continuing employee status as of theeligibility date, she should be permitted to vote with othersin the clerical unit. Accordingly, I recommend that thechallenge to Pacheco's ballot be overruled and that herballot be counted.IV.THE ALLEGED UNFAIR LABOR PRACTICESThe complaintallegesthat in January 1973 Respondent,acting through Ray Goza, engaged in conduct violative ofSection 8(a)(1) "by mterrogating an employee concerningthe union sympathies of its employees."The evidence shows that in late January a petition wasbeing circulated among Respondent's clencal employeesseeking their signatures to support a petition for decertifi-cation.On January 25, Goza asked Georgia Augustin tocome into his office. Goza commented on the likelihood ofan election in the near future, and wrote on a piece ofpaper separate columns headed "yes" and "no." Hequestioned Augustin as to her voting intentions, and whenshe replied that she expected to vote against the Union, hewrote her name in the "no" column. Following this GozaqueriedAugustin as to her knowledge of the unionsympathies of each of the employees in the unit. WhenAugustin expressed her views as to each individual, Gozawould write her name in the "yes" or "no" column as thecasemight be. This is the sole evidence of unlawfulinterrogation alleged or proved. It was not shown thatsubsequent to the questioning Augustin discussed thematter with any other employee in the unit, or that theincident came to the attention of the other employees inany other manner. Inasmuch as Goza did not testify,Augustin's testimony with respect to the interrogationstands undemed.Respondent claims the interrogation to have been4Walgreen Co., d/b/a Globe Shopping City,203 NLRB No. 36;HowellRefining Company,163 NLRB 18:MetropolitanLifeInsuranceCompany,166NLRB 533.5 In the event no exceptions are filedas provided by Sec. 102.46 of theRules and Regulationscf theNationalLabor Relations Board, thefindings,239isolated in nature and where, as here, it is not foundcoupled with other unlawful acts, it is asserted to beinsufficient to support a Board order. I agree.No other unlawful conduct on Respondent's part withrespect to any employee in the clencal unit has either beenalleged or established. Although I have found Goza to be asupervisor, his place in Respondent's supervisory hierarchyisat the lowest level. Goza himself was a union memberwho apparently spoke freely with the other data processingemployees.The interrogation took place before thedecertification petition was filed and a month and a halfbefore the election. No similar or related incident occurredthereafter.While Goza did not specifically assure Augustinthat her answers would not result in reprisals, neither didhe threaten or suggest to her that such might occur. Theemployees were all aware that management had not onlybargained with the Union for a clerical unit in the past, butthat the same Union represented and had contracts forthree other units in the same plant. The Union filed thecharge before the election was held, but did not deemanything occurringin relationto the conduct to theelection itself to be of sufficient significance to supportobjections, and no claim is made that this sole incident ofinterrogation is grounds for setting aside the election.While all interrogation, and especially that occurring in apreelection period,must be viewed with suspicion ashaving a possible coercive effect upon the freedom ofchoice of the employees, it is appropriate to consider thescope of such interrogation and the context and circum-stances in which it takes place before determining if, in anygiven situation, it will suffice to supporta remedialorder. Iregard it as significant that the one employee questioned asto the union sympathies of her fellow employees is notshown to have spoken to others in the unit regarding suchinterrogation. Thus, even if the interrogation be deemedcoercive in nature, the effect here appearsminimal.Considering this and the surrounding circumstances setforth above, I view the isolated nature of this incident as ofsuch scant significance that I am of the opinion that nosufficient statutory purpose will be served by the issuanceof a remedial order. Accordingly, I shall recommend thatthe complaint be dismissed in its entirety.4Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSIt is hereby recommended that the complaint herein be,and it herebyis,dismissedin its entirety.IT IS FURTHER RECOMMENDEDto the Board that in Case20-RD-843 the challenges to the ballots of Ray Goza andGeraldine Conley be sustained, and that the challenge tothe ballot of Irene Pacheco be overruled, and her ballot becounted with appropriate procedures thereafter followed.conclusions,and recommendedOrderherein shall, asprovidedinSec.102 48 of theRules and Regulations,be adoptedby theBoard and becomeitsfindings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes